Citation Nr: 1233113	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for degenerative joint disease of the right knee and, if so, whether service connection is warranted.

2.  Entitlement to service connection for degenerative joint disease of the left knee, including as secondary to the degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to April 1969 and had prior active service that has not been verified.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing) was scheduled for July 23, 2012.  However, the Veteran did not appear for the hearing, so was a "no show", and has not provided any 
good-cause explanation for his absence or requested to reschedule the hearing.  Consequently, his Travel Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In this decision, because there is new and material evidence, the Board is reopening the claim for service connection for the right knee disorder.  But rather than immediately readjudicating this claim on its underlying merits, and the claim concerning the left knee, the Board instead is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.

The Board has advanced the appeal of these claims on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).



FINDINGS OF FACT

1.  The RO initially considered and denied the Veteran's claim for service connection for a right knee disorder in May 1970, primarily because he had failed to report for his scheduled VA compensation examination.  And although notified of that decision and apprised of his procedural and appellate rights that same month, he did not appeal to the Board.

2.  Additional evidence since has been submitted, however, which is not cumulative or redundant of evidence considered in that decision, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's May 1970 decision initially considering and denying the claim for service connection for a right knee disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is reopening the claim on the basis of new and material evidence, and then further developing it on remand before readjudicating it on its underlying merits, there is no need to discuss at this point whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  This is better determined once the additional development on remand has been completed, including in terms of:  (1) informing the Veteran of the information and evidence not of record that is necessary to substantiate this claim; (2) informing him of the information and evidence that VA will obtain and assist him in obtaining; and (3) informing him of the information and evidence he is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Proper VCAA notice also must advise him of the "downstream" disability rating and effective date elements of his claim, in the event service connection is eventually granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Moreover, since the Board is reopening the claim, there is no need to discuss whether there has been compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying him of the evidence necessary to substantiate the element or elements of this claim that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claim irrespective of any Kent concerns.


New and Material Evidence

The Veteran is ultimately trying to establish his entitlement to service connection for a right knee disorder on the premise that the degenerative joint disease (i.e., arthritis) he has in this knee is the result of the constant bending and stooping, so undue strain, while serving as an aircraft mechanic in the military.

The RO initially considered and denied his claim for service connection for a right knee disorder in May 1970, primarily because he had failed to report for his scheduled VA compensation examination.  And although appropriately notified of that decision and apprised of his procedural and appellate rights that same month, he did not appeal to the Board.  That is, he did not file a Notice of Disagreement (NOD) with that May 1970 decision and no additional evidence pertinent to this claim was physically or constructively associated with the claims file within the required one year of that decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, that May 1970 decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

When a claim has been previously considered, denied, and not appealed, so finally decided, before addressing the claim anew, there must be new and material evidence.  But, if there is, the claim shall be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); and VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, 

and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The legal standard of what constitutes "new and material" evidence was amended.  This amendment is applicable here since it applies prospectively to claims filed on or after August 29, 2001, and the Veteran filed this petition at issue in this appeal in April 2009.  Under this revision, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed - albeit just for this limited purpose.  Justus v. Principi, 3 Vet. App. 510 (1992).  That is, it does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  So, essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Since the RO's consideration of the petition to reopen this claim in August 2009, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court held that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

The only evidence of record at the time of the May 1970 final and binding decision was the Veteran's service treatment records (STRs) and December 1969 claim application (VA Form 21-526), on which he alleged "pain in right knee, 1956."  Interestingly, the dates of service he also listed in that claim application did not include the year 1956, only instead service before and after that.  In any event, the RO sent him a letter in January 1970 indicating arrangements were being made for his physical examination (VA compensation examination), and that he would be informed at a later date of the time and place of the examination.  The examination was scheduled but, as mentioned, never occurred because he failed to report for it, resulting in the summary denial of his claim in May 1970.

The evidence added to the record since that May 1970 final and binding denial of his claim includes his personal lay statements and his private treatment records.  In an April 2009 statement, when filing the current petition to reopen his claim, he asserted that he had bilateral knee pain and stiffness due to cartilage pushing against his knees.  He also reported working in aircraft maintenance during service and resultantly having to constantly bend and stoop while working on the aircraft.


In his September 2009 NOD, he asserted that he had sprained his right knee during his service, in 1955 or 1956, and that he received treatment that included therapy.  He also reported another flare-up of right knee pain in 1966 or 1967, also while in service, but noting additionally that the circumstances of his service in the Republic of Vietnam did not allow him to seek treatment.  He added that he has experienced knee pain since service.

It also appears he submitted miscellaneous service personnel records (SPRs) at that time he filed the April 2009 petition to reopen his claim.  38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which refers to the otherwise need to have new and material evidence to reopen the claim.  This VA regulation further identifies service records related to a claimed 
in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Here, though, the newly-associated SPRs are not relevant to this claim as they do not address any right knee injuries or complaints in service, or any relationship between the Veteran's current right knee disorder and his service.  Instead, these SPRs include service separation records relating to his retirement from service, his assignments during service, and the issuance of a Bronze Star Medal.  Significantly, he does not assert that he injured his right knee during combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Accordingly, reconsideration of his claim under 38 C.F.R. § 3.156(c) is unwarranted based upon these SPRs, even though they apparently were not considered when initially denying the claim in May 1970.

Still, there is the required new and material evidence since that decision to reopen this claim.  The Board finds that the additional evidence received concerning this claim since the May 1970 decision is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record that was considered.  But this additional evidence is also material in that it relates to an unestablished fact necessary to substantiate the claim, specifically, includes presumed credible lay evidence of a right knee injury in service, certainly of relevant symptoms (flare ups of right knee pain) reportedly on at least two occasions while in service, initially in 1955 or 1956 and then again in 1966 or 1967.

In determining this evidence submitted since the May 1970 final and binding decision is both new and material, the Board considered whether this evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  VA's assistance, in the form of a compensation examination and opinion as to whether the Veteran's current right knee disorder is etiologically related to his service, especially to his constant bending and stopping while servicing aircrafts, could reasonably result in the substantiation of his claim.  Consequently, he has submitted the required new and material evidence to reopen his claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Here, though, inexplicably, when deciding this claim in August 2009, the RO did not first consider whether there was new and material evidence to reopen this claim, only instead proceeded to immediately readjudicate and deny this claim on its underlying merits.  So the RO already has reconsidered the merits of the claim, in turn meaning the Veteran would not be prejudiced by the Board also doing this.  Since, however, the claim requires the further development mentioned before being readjudicated on its underlying merits, namely, the VA compensation examination and medical nexus opinion, the Board is remanding rather than immediately readjudicating the claim.


ORDER

Since there is new and material evidence, the claim of entitlement to service connection for degenerative joint disease of the right knee is reopened, and to this extent only the appeal is granted.


REMAND

The basis of the Veteran's claim, as already alluded to, is that the degenerative joint disease (arthritis) in his right knee is the result of the constant bending and stooping he had to do while serving as an aircraft mechanic in service.  He further asserts that his right knee disorder, because of the impairment in this knee, has made him walk and stand differently, altering his gait and station, which in turn has put an inordinate or undue amount of stress and strain on his left knee, causing him to also develop arthritis in this other knee over time.  So this additional claim concerning the left knee is predicated on secondary service connection.

Service connection for the right knee disorder, which is being claimed instead on a direct basis, may be granted if it is shown the disability affecting this knee is the direct result of an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service beyond its natural progression if a pre-existing condition.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Put another way, direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying these second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is to say, continuous symptoms (like pain, etc.), not necessarily treatment for them, are the essence of 

continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b) and the holding in Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011) (indicating the Board cannot make categorical exclusions of the competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence, and this cannot be merely based on the absence of contemporaneous treatment records).

Also, certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

And as concerning the claimed left knee disorder, service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide him a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; 

and (3) an indication the disability or persistent or recurrent symptoms of the disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

There is evidence, dated in as early as December 2007, confirming the Veteran has received a clinical diagnosis of degenerative joint disease of his knees.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating the most fundamental requirement for a service-connection claim is that the Veteran first establish he has the claimed disability, such as in the way of a pertinent diagnosis, because absent proof of current disability there necessarily cannot be a valid claim since there is no current disability to relate or attribute to his military service).  Degenerative joint disease (arthritis) must be objectively confirmed by X-ray.  See 38 U.S.C.A. § 4.71a, Diagnostic Codes (DCs) 5003 and 5010.  And it has been in this particular instance.

Resolution of these claims therefore turns, instead, on whether the right knee disorder is the result of the type of physical and exertional activity the Veteran says was intrinsic to his military service and whether his right knee disorder caused or is chronically aggravating his left knee disorder.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

He is competent, even as a layman, to attest to the circumstances of his service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.).  He equally is competent to report experiencing right knee pain during service after repeated bending and stooping while repairing aircrafts and to having continually experienced this pain, so on an ongoing basis, during the many years since his service ended.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).  The Board eventually will have to assess the credibility, so not just competency, of his lay testimony to determine its ultimate probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.); and Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (distinguishing Buchanan when the claimed injury is not alleged to have been sustained in combat and indicating, in this circumstance, the lack of documentation in service records must be weighed against the Veteran's statements).

In the meantime, however, a medical nexus opinion is needed to determine the etiology of these current knee disorders - and specifically insofar as whether the right knee disorder is attributable to the bending and stooping in service while repairing aircraft, or instead, more likely the result of other unrelated factors.  Further, if it is determined the right knee disorder is a result or consequence of service (so a service-connected disability), then an additional opinion is needed as to whether the left knee disorder is proximately due to, the result of, or being aggravated by the right knee disorder, so as to also in turn warrant the granting of secondary service connection for this additional disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a 
service-connected disability.)


Also as part of the duty to assist the Veteran in developing these claims, VA is required to notify him of the type of evidence and information needed to substantiate these claims - including apprising him of what evidence and information VA will obtain for him and of what evidence and information he is responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

While service connection is not currently in effect for a right knee disorder, the RO did not adjudicate the Veteran's derivative claim, despite his contentions, for service connection for a left knee disorder on a secondary basis as related to his right knee disorder.  But by the development directed herein, it is possible that service connection may be granted for his right knee disorder, thereby establishing the service-connected disability that he, in turn, attributes his left knee disorder to by way of causation or aggravation.  The RO's June 2009 VCAA notice letter, however, did not inform him of the type of evidence and information needed to substantiate his claim for service connection for his left knee disorder as secondary to his right knee disorder.  So he must be provided this necessary notice before deciding this claim.

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a corrective VCAA notice letter apprising him of the type of evidence and information needed to substantiate his claim for service connection for his left knee disorder on the specifically alleged premise that his left knee disorder is secondary to his right knee disorder, meaning caused or being chronically aggravated by it.


2.  Schedule a VA compensation examination for a medical nexus opinion concerning the etiology of his bilateral (right and left) knee disorder - and, in particular, the degenerative joint disease, i.e., arthritis.  

(a)  The examiner is asked to first provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the current right knee disorder is directly related or attributable to the Veteran's military service - including especially to the type of trauma claimed, i.e., constant bending and stooping while repairing aircraft, or that the arthritis affecting this knee manifested to a compensable degree of at least 
10-percent disabling within one year after his service ended, meaning by April 1970.

(b)  If it is determined the right knee disorder is related or attributable to military service (so a service-connected disability), then the examiner is also asked to provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the left knee disorder, especially the arthritis affecting this other knee, is proximately due to, the result of, or being chronically aggravated by the right knee disorder.

The term "as likely as not" (at least 50-percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a layman to report the onset of pain and other symptomatology referable to his right knee while in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of any manifestation during his military service in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

For completeness of the opinion, it is essential the examiner review the claims file, including this decision and remand, for the pertinent history of these claimed disabilities.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655(b) (2011).

3.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


